Title: To Thomas Jefferson from John F. Mercer, 7 October 1792
From: Mercer, John F.
To: Jefferson, Thomas



Dear Sir
Annapolis Oct. 7th. 1792.

Colo. Elijah Robesson of Ann Arundel County, a worthy freind of mine, is obliged to Philadelphia in order to recover a Slave there. As our Citizens have experienced great difficulties in similar cases, he requests to be made known to some characters, whose influence may secure that Justice the Laws entitle him to. I have therefore writen to Governor Mifflin and yourself persuaded that he will find any such that may prove requisite, and that you will excuse the liberty I have taken. Colo. Robesson who has been an active character in the late Election here can state to you a scene of infamy that I fondly hoped would not have disgraced American Government for a Century to come. With the sincerest respect & esteem I am Dr Sir Yr. freind & hb Sert.

John F Mercer

